United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4083
                                    ___________

Annie Mae Jackson,                        *
                                          *
            Appellant,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Superior Industries International, Inc.,  *
a Delaware Corporation,                   *       [UNPUBLISHED]
                                          *
            Appellee.                     *
                                     ___________

                          Submitted: January 7, 1999

                                Filed: January 20, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Annie Mae Jackson appeals from the district court’s1 entry of judgment on a jury
verdict for her former employer, defendant Superior Industries International, Inc.
(Superior), and from the court’s denial of her new trial motion, in her action alleging
race and sex discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
§ 2000e et seq., and sex discrimination under the Equal Pay Act of 1963 (EPA), 29
U.S.C. § 206(d). We affirm.

       For reversal, Ms. Jackson first contends that the district court should have
granted her a directed verdict on her EPA claim. We disagree. Superior offered
evidence from which the jury could find that Ms. Jackson did not perform a job that
required equal skill, effort, and responsibility and that was performed under the same
conditions as the jobs of the male employees with whom she sought to compare herself.
See 29 U.S.C. § 206(d)(1); McLaughlin v. Esselte Pendaflex Corp., 50 F.3d 507, 513
(8th Cir. 1995). Furthermore, Superior provided sufficient evidence to support its
affirmative defense that any differential in pay was based upon factors other than Ms.
Jackson’s sex, i.e., that the male employees had significantly more relevant experience
than did Ms. Jackson, and that Superior needed experienced workers in its new West
Memphis facility. Cf. Corning Glass Works v. Brennan, 417 U.S. 188, 196-97 (1974);
Glenn v. General Motors Corp., 814 F.2d 1567, 1571 (11th Cir.), cert. denied, 488 U.S.
948 (1988).

       Ms. Jackson also argues that the district court should have granted her a mistrial
or a new trial based on Superior’s allegedly improper closing argument. Specifically
she complains that during his closing argument, Superior’s counsel improperly
compared Ms. Jackson’s salary to the salaries of two white male employees whom
Superior had not listed in discovery as being similarly situated to Ms. Jackson, who is
African-American. During Superior’s defense, the district court had excluded an
exhibit that compared Ms. Jackson’s salary to those of the two employees, after Ms.
Jackson’s counsel claimed “surprise” and asserted that Superior had “never mentioned”
the employees as “comparables.” Ms. Jackson’s claim of surprise is undercut, however,
by Superior’s inclusion of the two employees as “comparables” in its Pre-trial
Conference Information Sheet filed five months before trial; Ms. Jackson’s failure to
object during opening statement when Superior’s counsel compared Ms. Jackson to the
two employees; and Ms. Jackson’s own trial testimony comparing herself to one of the

                                          -2-
employees. We also note that the parties specifically stipulated during trial to the
salary, position, sex, and race of the two employees, the court granted Ms. Jackson
additional time to rebut the objected-to argument, and the jury was cautioned that the
attorneys’ arguments were not evidence. Under these circumstances, we cannot
conclude that Superior’s closing argument was “plainly unwarranted” or “clearly
injurious”. See Alholm v. American Steamship Co., 144 F.3d 1172, 1181 (8th Cir.
1998). Therefore the district court did not abuse its discretion in refusing to grant Ms.
Jackson a mistrial or a new trial on this basis. See id.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-